Citation Nr: 1215578	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  10-20 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left ankle disability, status post reconstructive surgery with residual scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 2002 to July 2002, May 2003 to August 2003, June 2005 to September 2005, and February 2008 to October 2008.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied service connection for a left ankle disability, status post reconstructive surgery with residual scar.  In July 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a left ankle disability.  The claims file shows that the Veteran reported injuring her ankle in high school at the age of 17 while playing soccer.  This injury happened in 2000.  The Veteran had a period of active military service from May 2002 to July 2002.  A September 2001 service entrance examination reveals the Veteran reported a history of taking anti-inflammatories for a sprained ankle.  Clinical evaluation of the lower extremities was normal.  Other than mild, asymptomatic pes planus, clinical evaluation of the feet also was normal.  A June 2002 physical examination notes that the Veteran reported no change in her medical status since enlistment.
The Veteran has reported that she injured the left ankle prior to service and continued to sprain the ankle many times prior to her entry into service.  In October 2003, she stated that she had intermittent pain that increased with overuse at the time of the injury to the ankle in 2000, but that in October 2003 she was having constant pain that was radiating to the foot and leg, and instability.  

She asserts that service, particularly her basic training from May 2002 to July 2002, and her time in Tech School from May 2003 to August 2003 has caused her postservice left ankle disability.  She testified that she received treatment for the ankle in Tech School and was given a brace and put on a limited profile.  She further mentioned that she had problems with the ankle during basic training, but was too scared to report it.  Her alternative theory is that the activities of service, including physical training, aggravated a pre-existing left ankle disability.

Private treatment records show the Veteran was seen in October 2003 complaining of left ankle pain.  She reportedly injured her ankle in 2000 (prior to her military service) playing soccer and had pain, swelling, and complaints of instability.  She stated that at the time of injury she felt a lot of pain but that the pain went away and she kept playing after that and kept hurting it.  Her pain was a transient pain that increased with activity and occasionally her ankle would give out.  At this point, she described pain as a constant pain on the lateral malleolus with some radiation to the lateral aspect of the foot and leg with over exertion.  X-ray examination showed degenerative changes and the anterior drawer showed 3+instability.  Surgery was recommended.  She subsequently underwent a Watson Jones procedure to correct the left ankle instability at a private facility in November 2003.  She was not on active duty at that time.

An April 2006 Kansas National Guard record notes that the Veteran had left ankle reconstructive surgery due to athletic injury at age 20 (which would have been in 2003 based on the Veteran's date of birth in 1983).

A VA examination was provided in April 2009.  The Veteran reported that in 2000 she injured her left ankle playing soccer and sprained it many times before she joined the service.  She related that while in the service and during basic training in June 2002, she started to have pain again in the left ankle with no particular injury at that time.  In 2003, she injured her left ankle again and was given a brace with little relief.  She eventually had reconstructive surgery for the left ankle ligaments in November 2003.  The examiner went on to examine the left ankle but did not offer any opinion on the etiology of the ankle disability.  

The facts in this case raise the question as to whether the presumption of soundness has been rebutted.  In this regard, a medical opinion is needed to address whether there is clear and unmistakable evidence showing that the Veteran entered service with a left ankle disability and if so, whether there is clear and unmistakable evidence that the pre-existing left ankle disability was not aggravated by service.  If it is determined that the Veteran entered service with a pre-existing left ankle disability, the question which must be addressed is whether such condition was aggravated beyond the normal progress of the disability due to service.  On the other hand, if it is found that the Veteran did not enter service with a left ankle disability, the question that must be addressed is whether the current left ankle disability is due to service, including any incident of service.  A medical opinion is needed to address these medical questions.

The Board notes that it is unclear if all of the Veteran's service treatment and personnel records have been added to the file.  The RO sent a request to the Kansas National Guard, 190th Air Refueling Wing, for records in March 2009, and sent another request to the Kansas Medical Detachment of the Kansas National Guard in April 2009.  The RO also requested from the Veteran a copy of her DD Form 214 for the period of service in 2008 in an April 2009 letter.  Subsequently the Veteran's representative submitted the Veteran's DD 214 and additional medical records, including copies of service treatment records and private treatment records.  There is no response of record from the Kansas National Guard.  The Veteran has stated that she was put on limited profile due to her left ankle during her service from May 2003 to August 2003.  The claims file does not show that she was placed on profile during that period of time.  Attempts should be made to obtain any supportive records.  There also seems to be missing other service treatment records from her periods of service from June 2005 to September 2005.  Additionally, there is no DD 214 from the Veteran's period of June 2005 to September 2005.  Given that the record appears to be incomplete, additional efforts should be made to ensure that all relevant records are in the file.  

The Veteran also signed a VA Form 21-4142 noting treatment for the left foot from September 2008 to present at McConnell Air Force Base in Wichita.  Efforts should be made to obtain these records, as well.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department to obtain complete service personnel and treatment records for the Veteran's entire periods of service, including active duty service from May 2002 to July 2002, May 2003 to August 2003, June 2005 to September 2005, and February 2008 to October 2008.  (Note that as of February 2009, the Veteran was still in the Kansas National Guard.)  Also, obtain and associate with the record the Veteran's DD 214 for her period of service from June 2005 to September 2005.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further actions VA will take regarding her claim.

2.  Make arrangements to obtain the Veteran's complete treatment records from McConnell AFB in Wichita, dated since September 2008.

3.  After the above development, schedule a VA orthopedic examination with a physician.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should conduct a thorough evaluation and determine all present orthopedic and/or neurological disabilities of the left ankle, and also assess any residual surgical scarring.

The examiner also should provide an opinion as to the following with respect to each of the Veteran's periods of service-- May 2002 to July 2002, May 2003 to August 2003, June 2005 to September 2005 and from February 2008 to October 2008.  

A)  Whether there is clear and unmistakable evidence (i.e. undebatable evidence) that the Veteran had a pre-existing left ankle disability prior to her service from May 2002 to July 2002, May 2003 to August 2003, June 2005 to September 2005 and from February 2008 to October 2008.  If it is determined that such evidence exist, the examiner must identify the evidence and explain why it is supportive in finding that it is undebatable that the Veteran entered service with a pre-existing left ankle disability.

B)  If question "A" is answered in the affirmative for any period of service, the examiner must go on to state whether there is clear and unmistakable evidence (i.e. undebatable evidence) that the Veteran's pre-existing left ankle disability was not aggravated by service.

C)  If question "B" is answered in the affirmative for any period of service, then the examiner should state whether it is at least as likely as not (i.e. a least a 50-50 probability) that a pre-existing left ankle disability was aggravated beyond the natural progress of the disability.  The disability which is attributed to aggravation must be identified.

D)  For each period of service in which it is determined that the Veteran did not enter service with a pre-existing left ankle disability, the examiner should address whether it is at least as likely as not (i.e. a least a 50-50 probability) that her postservice left ankle disability is due to service, including any incident of service-such as training exercises.

In making these assessments, in addition to other relevant records in the claims file, please specifically consider all pertinent service treatment records, post-service private treatment records, and the April 2009 VA examination report.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion - such as causation, is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, including diagnostic studies, and assertions made by the Veteran.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and her representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

